Exhibit 10.4

 Personal and Confidential

May ___, 2002

 

___  __________________
______________________
______________________

Dear  __________:

            In consideration of the mutual promises, covenants and obligations
contained herein, Gentiva Health Services, Inc. (the "Company"), is pleased to
offer you the following terms which become effective upon the closing of the
sale of the Company's specialty pharmaceutical services division to Accredo
Health, Incorporated, currently scheduled for May    , 2002.

            1.         Should the Company terminate your employment other than
for cause (as hereinafter defined), the Company will pay to you, on a bi-weekly
basis (or other regular payroll cycle in used by the Company), 12 months of
severance (the "Severance Period"), based on your then current base salary.  In
addition, your medical/prescriptions/ dental/vision benefits will be continued
until the end of the Severance Period or until similar benefits become available
to you from a new employer, whichever comes first.  Such benefits continuation
shall be on the same basis as if you had continued in the employ of the Company
(e.g. including any required associate contributions) during that period
adjusted for any plan changes.

            2.         Upon a reduction in your current base salary, as the same
may be increased from time to time, which is not part of a general salary
reduction for a majority of salaried employees of the Company, you will have the
right to resign and receive the severance benefits described above, with your
severance payments based on your salary prior to it having been reduced.  This
right can only be exercised within the 60 day period immediately following any
such reduction in salary.

            Termination "for cause" is defined as your involuntary termination
by the Company due to: your having been convicted of a felony; or your having
breached Company policy or procedure, the breach of which has had a material
adverse effect on the Company.

            3.         All of your benefits accrued under the pension,
retirement, savings and deferred compensation plans of the Company shall become
vested in full; provided, however, that to the extent such accelerated vesting
of benefits cannot be provided under one or more of such plans consistent with
applicable Internal Revenue Code provisions, the value of such benefits shall be
paid to you in a lump sum within 10 days after termination of your employment
outside the applicable plan.

--------------------------------------------------------------------------------

-2-

            4.         In consideration of the severance payments and benefits
provided for herein, you agree to be bound by the confidentiality and
restrictive covenants set forth in Exhibit A attached hereto and made a part
hereof.  In addition, you agree that at the time of your termination in order to
receive the severance payments and benefits provided for herein, you will enter
into the Company's standard form of Release Agreement, attached hereto as
Exhibit B.

            5.         Notwithstanding anything herein to the contrary, your
employment by the Company is "employment at will."

            6.         This Agreement may only be amended by a written
instrument signed by the Company and you.  Except with respect to your Change in
Control Agreement with the Company of even date, and any other agreement between
the Company and you specifically referenced herein and intended to continue
beyond the execution of this Agreement, this Agreement shall constitute the
entire agreement between the Company and you with respect to the subject matter
hereof.  Further, this Agreement supercedes and replaces any other agreements
you may have with the Company or with Olsten Corporation dated prior to the date
of this Agreement.  This Agreement shall be governed by the laws of the State of
New York, without regard to the principles of conflict of laws thereof.  This
Agreement shall be binding upon the inure to the benefit of the parties hereto
and their respective successors, heirs (in your case) and assigns.

Sincerely,



By: ____________________
Ronald A. Malone
Chief Executive Officer

 

 

 

 

 

Agreed to and Accepted by:


________________________

 




Date: ________________________

 